Citation Nr: 0316106	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  00-14 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for emphysema and lung 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran had verified active service from June 1953 to 
June 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded this matter in April 2001 for further 
development.  The Board is satisfied that to the extent 
possible, all remand directives were complied with and no 
further development is necessary in this case.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  No competent evidence indicates that the veteran's post-
service emphysema and chronic obstructive pulmonary disorder 
may be associated with his period of active service.  


CONCLUSION OF LAW

Emphysema and lung disorder was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, rating 
decision dated in August 1999; the statement of the case 
(SOC) dated in May 2000; the Board's remand dated in April 
2001; the supplemental statement of the case (SSOC) dated in 
July 2002; and the letter giving the veteran notification of 
the VCAA dated in June 2001 provided the veteran with the 
applicable law and regulations and gave adequate notice as to 
the evidence needed to substantiate his claims.  In addition, 
the VCAA letter explained the notice and duty to assist 
provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  Thus, the Board is 
satisfied that the RO has provided all notice as required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations, opinions, and VA outpatient records.  
The veteran has not authorized VA to obtain any additional 
evidence.  The Board finds that the duty to assist the 
veteran with the development of his claim is satisfied.  
38 U.S.C.A. § 5103A (West 2002).  

Analysis

The veteran alleges that his lung disorder developed in 1955 
while overseas and that he was first treated at the 
dispensary in Kaiserslautern, Germany.  He testified that he 
was then sent to Landstuhl Air Force Hospital for x-ray 
studies and was diagnosed as having chronic bronchitis.  He 
also maintains that he was treated immediately after service 
in the fall of 1956.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  

Service connection may also be allowed on a presumptive basis 
for bronchiectasis, if this disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Board first observes that the veteran's service medical 
records are not associated with the claims folder.  In the 
case where there are no service records, the Board has an 
increased responsibility to ensure that the veteran is well 
informed as to the possibility of alternate sources to 
substantiate his service record.  Garlejo v. Derwinski, 2 
Vet. App. 619 (1992).  The Board's duty to explain its 
findings and conclusion is heightened in cases where service 
records are missing or destroyed.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).

In this case, the Board notes that the RO made concerted 
efforts to obtain the veteran's service medical records.  
Multiple requests for those records were made starting in 
February 1999.  In a May 1999 letter, the RO informed the 
veteran that it was possible his service records had been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  The RO asked that the veteran complete NA 
Forms 13055 and 13075, which were critical for identification 
purposes.  The veteran never responded to those requests. 
Additionally, the veteran was requested to make comparable 
efforts to locate his service records and supply as much 
alternative evidence as possible in support of his claim.  

In a letter dated in June 1999, the RO informed the veteran 
that several attempts had been made to locate his service 
medical records, but to no avail.  Further, the RO requested 
again that the veteran provide alternative documents that 
could serve to support his service connection claim.  In a 
"Formal Finding" dated in August 1999, the RO Section Chief 
stated that the veteran had not provided the requested forms 
and indicated that all efforts to date had been unsuccessful.  
In an attempt made in July 2002 to locate the medical records 
from Landstuhl, Germany, the response was that no such 
records were on file.  

The veteran is reminded here "if a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board notes that given the reasonable efforts by 
the RO to locate the veteran's service records and his 
unresponsiveness to several requests, there is nothing 
further that can be done in this regard to locate the missing 
records.  

In view of the medical evidence associated with the claims 
folder, the Board has determined that service connection for 
emphysema and lung disorder is not warranted.  The evidence 
most probative in this case is the finding that prior to VA 
outpatient treatment records dated in 1998, there were no 
clinical records to support a diagnosis of or treatment for 
emphysema or any lung disorder.  In other words, in the 
intervening period between separation from service in 1956 to 
more than 40 years later, there is no objective evidence 
associated with the claims folder to substantiate that the 
veteran had a lung disorder or any related chronic pulmonary 
problems.  Furthermore, as noted herein, there is no evidence 
that tends to suggest the onset of any lung problems during 
service.  

Additionally, in a VA examination dated in January 2003 
conducted in response to the Board's April 2001 remand for 
further development, the examiner noted that the veteran had 
a history of smoking one to two packs of cigarettes daily for 
forty years.  The diagnosis was chronic obstructive pulmonary 
disease, severe, most likely secondary to long time cigarette 
smoking, which by history, was since the age of fifteen 
years.  

The veteran contends that a private doctor has treated him, 
but efforts to locate those records have also failed.  To 
date, neither the veteran nor the particular physician has 
responded to requests for pertinent information.  

The Board recognizes the veteran's statements that his 
chronic pulmonary disorder developed in service and that he 
was treated while stationed overseas.  In addition to the 
absence of records to support such contentions, the Board 
notes that a layperson, untrained in the field of medical 
diagnostics, is incompetent to offer an opinion which 
requires specialized medical knowledge, such as in this case.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran has not 
offered any competent medical evidence in support of his 
claim.  His allegations simply do not constitute competent 
medical evidence because there is no indication that he has 
the medical training, expertise, or diagnostic ability to 
competently link his post-service disability to his period of 
service on any basis.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  

The Board concludes that in light of the foregoing, the 
veteran's claim of service connection for emphysema and lung 
disorder must be denied.  There is no objective evidence to 
relate the pulmonary disease he developed post-service to his 
period of service.  Thus, on a direct basis, the veteran's 
service connection claim fails.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Furthermore, in view of the fact that the 
veteran's chronic pulmonary disorder did not develop until 
many years following service, his claim must also denied on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

ORDER

Service connection for emphysema and lung disorder is denied.  



__________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

